Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of the receipt and entry of the application filed on 12/23/2020. 
Claims 1-7 have examined on the merits. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-7 is/are directed to a natural phenomenon (i.e., a law of nature and a product of nature-e.g. step 1 (MPEP 2106.03)).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. do not recite additional elements/steps that integrate the exception into a practical application and/or do not recite additional elements that amount to significant more than the exception of the claimed naturally-occurring ingredients-e.g. step 2A2 (MPEP 2106.04(d) and 2B (MPEP 2106.5)) – i.e., as drafted, the cited claims read upon a product of nature for the following reasons: 
 Claims 1-7 are drawn to a composition comprising luteolin-7-O-diglucuronide (as a natural active ingredient) and apigenin-7-O-diglucuronide (as a natural active 
Therefore, the claimed composition/extract is not deemed to be markedly different from what exists in nature in terms of structural and/or functional differences.  In other words, the claims do not set forth a marked difference in terms of structural and/or or functional differences (properties and/or characteristics) as compared to the naturally-occurring counterpart(s) (see, e.g., Diamond v. Chakrabarty, 447 U.S. 303(1980)).  Please note that combining natural products does not remove the claims from reading upon a judicial selection (Funk Brothers Seed Col. V. Kalo Inoclulant Col. – 333 U.S. 127 (1948)) because again there is no sufficient evidence/support of a marked difference brought about by combining the instantly claimed natural products.  Please also note that modifying the concentration of the product/composition is not sufficient to remove the claimed composition from a judicial exception (see, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. __, 133 S. Ct. 2107, 106 USPQ2d 1972 (2013)).  
Thus, when the relevant factors are analyzed, they weigh against a significant difference between the claimed invention and a judicial exception.   Therefore, the claimed invention is not considered to be patent eligible subject matter.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative, under 35 U.S.C. 103 as being obvious over Meng et al. (“Antioxidant Activities of Polyphenols Extracted from Perilla futescens Varieties”, Molecules 2009, 14, 133-140). 
Applicant claims a composition comprising luteolin-7-O-diglucuronide (as a natural active ingredient) and apigenin-7-O-diglucuronide (as a natural active ingredient) obtained from a Perilla frutescens varieties leaf extract is claimed (see e.g. Applicant’s specification on page 6 discloses/teaches Applicant’s claimed extraction purification process of the Perilla frutescens variety leaf therein).  
Meng teaches a composition (as a pharmaceutical) comprising an extract of the Perilla frutescens variety leaf which appears to be the same as the claimed extract of the Perilla frutescens variety leaf since both the claimed invention's extraction purification process of the Perilla frutescens variety leaf and the cited Meng’s extraction purification process of the Perilla frutescens variety leaf are obtained by extracting with 
[In addition, please also note that the patentability of a product does not depend upon the method of production (i.e. obtaining the claimed composition comprising the extract/product/active ingredients of the Perilla frutescens variety leaf by including other purification claimed process steps in claims 1-4 to the claimed Perilla frutescens variety 

		In the alternative, even if the instantly claimed composition comprising the claimed active ingredient/extract is not identical to the referenced composition comprising the claimed active ingredient/extract in regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced composition comprising the claimed active ingredient/extract is likely to inherently possess the same characteristics which they have been shown.  Thus, the instantly claimed composition would have been obvious to those of ordinary skill in the art within the meaning of USC 103. Moreover, the adjustment of other conventional working conditions therein (e.g. obtaining the claimed composition comprising the extract of the Perilla frutescens variety leaf by including other purification claimed process steps to the claimed the Perilla frutescens variety leaf and the substitution of one pharmaceutical form for another to be effectively administered) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary. 
With respect to the USC 102/103 rejection above, please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from that of the 
Please note, the intended use (i.e. preventing or alleviating eye fatigue of a subject etc.) of the above claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is intrinsic in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting (see, e.g., MPEP 2112).

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by or in the alternative, under 35 U.S.C. 103 as being obvious over Kim et al. (“Amelioration of Visual Display Terminatel-induced Ocular Fatigue by Aqueous Extracts of Perilla frutescens va. Acuta”, Journal of Food and Nutrition Research, 2017, Vol. 5, No. 8, pages 553-561). 
Applicant claims a composition comprising luteolin-7-O-diglucuronide (as a natural active ingredient) and apigenin-7-O-diglucuronide (as a natural active ingredient) obtained from a Perilla frutescens varieties leaf extract is claimed (see e.g. Applicant’s specification on page 6 discloses/teaches Applicant’s claimed extraction purification process of the Perilla frutescens variety leaf therein).  
Kim teaches a composition (as a pharmaceutical) comprising an extract of the Perilla frutescens variety leaf (e.g. the variety of acuta) which appears to be the same as the claimed extract of the Perilla frutescens variety leaf since both the claimed invention's extraction purification process of the Perilla frutescens variety leaf and the cited Kim’s extraction purification process of the Perilla frutescens variety leaf (e.g. the variety of acuta) are obtained by extracting with the same solvent of water therein as well as both inventions are used for the same intended purpose of alleviating eye 


		In the alternative, even if the instantly claimed composition comprising the claimed active ingredient/extract is demonstrated to be not identical to the referenced composition comprising the claimed active ingredient/extract in regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced composition comprising the claimed active ingredient/extract is likely to inherently possess the same characteristics which they have been shown.  Thus, the instantly claimed composition would have been obvious to those of ordinary skill in the art within the meaning of USC 103. Moreover, the adjustment of other conventional working conditions therein (e.g. obtaining the claimed composition comprising the extract of the Perilla frutescens variety leaf (i.e. the variety of acuta) by including other purification claimed process steps to the claimed the Perilla frutescens variety leaf and the substitution of one pharmaceutical form for another to be effectively administered) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary. 

Please note, the intended use (i.e. preventing or alleviating eye fatigue of a subject etc.) of the above claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is intrinsic in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting (see, e.g., MPEP 2112).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972. The examiner can normally be reached M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655